Citation Nr: 0626047	
Decision Date: 08/22/06    Archive Date: 08/31/06

DOCKET NO.  03-31 318	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

2.  Entitlement to service connection for residuals of a 
shell fragment wound of the left forearm.


REPRESENTATION

The veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from April 
1951 to January 1955.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In 
October 2005, to support his claims, the veteran testified at 
a hearing at the RO before the undersigned Veterans Law Judge 
(VLJ) of the Board.  A transcript of the proceeding is of 
record.

The veteran also perfected appeals from September and 
December 2001 RO decisions denying claims for service 
connection for residuals of a broken arm and for non-service 
connected pension benefits.  But during his October 2005 
hearing, he withdrew these additional claims from appellate 
consideration.  So they are no longer before the Board.  See 
38 C.F.R. § 20.204(c) (2005).

Regrettably, because further development of the evidence is 
needed before the Board can make a decision, this appeal is 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

The veteran claims he has COPD from being exposed to cold 
temperatures and coal dust while stationed on Chejudo Island 
off the coast of Korea in December 1952 (see his December 
2002 notice of disagreement (NOD)).  He said he contracted 
pneumonia and was treated overnight in the dispensary, and 
has had recurrent respiratory problems ever since.  He also 
claims he sustained a shell fragment wound to his left 
forearm at Ashiya Air Force Base (AFB) in April 1953.  He 
said several rounds of ammunition were accidentally fired 
while disarming an airplane that had made an emergency 
landing there (see December 2002 NOD).  He said he was 
treated at a first aid stationed and transferred to the 
dispensary where he was "sewn up."  

The report of a physical examination given prior to the 
veteran being separated from military service (in January 
1955) indicates his lungs and chest were normal.  There was 
no indication he had any residuals from pneumonia.  There was 
a 1-inch oblique scar on his left wrist from a laceration he 
had sustained from a piece of glass when he was a child.  In 
his December 2002 NOD, he explained that he actually has two 
scars in this general vicinity - one on the inside of his 
left wrist from the glass laceration and another on the 
outside of his left forearm from the shell fragment wound.  
See also Hr'g. Tr., pgs. 8-10.

Unfortunately, the veteran's service medical records (SMRs) 
were destroyed in a 1973 fire at the National Personnel 
Records Center (NPRC) in St. Louis, Missouri 
(see an August 2001 Personnel Information Exchange System 
(PIES) response).  When, as here, a veteran's SMRs are 
unavailable, VA's duty to assist, the duty to provide 
reasons and bases for its findings and conclusions, and to 
consider carefully the benefit-of-the-doubt rule are 
heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) 
(citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  

In June 2000, the RO requested the NPRC to search reports 
from the Surgeon General's Office (SGO) and sick or morning 
reports for any indication the veteran was treated for a 
respiratory condition during service (see June 2000 PIES 
request).  The NPRC responded by asking the RO to narrow the 
request to a three-month period or less.  Id.  There is no 
indication the RO followed-up by providing the NPRC with a 
narrower time period.  As mentioned, the veteran has stated 
he contracted pneumonia in December 1952, and that he was 
treated for the shell fragment wound in April 1953.  So a 
remand is necessary so that another request can be made to 
obtain these alternative records.  

Furthermore, additional evidence is needed concerning the 
etiology of the veteran's COPD.  The report of the September 
2000 VA examination indicates Dr. Houston diagnosed him with 
COPD.  The doctor noted in the veteran's history that he had 
smoked one package of cigarettes per day for 30 years and had 
quit in 1980.  


The doctor did not note the veteran's reported exposure to 
cold and coal dust during his military service, and did not 
give a likely etiology of the COPD.  So a remand is also 
necessary to obtain a medical opinion as to whether the 
veteran's COPD is at least as likely as not (meaning a 50 
percent probability or greater) related to his military 
service - specifically, his reported exposure to cold and 
coal dust on Chejudo Island.  

In addition, Dr. Houston noted a well-healed surgical scar on 
the veteran's left ulna.  It is unclear, however, whether 
this was referring to the 1-inch scar from the laceration he 
sustained as a child or instead to the alleged shell fragment 
wound.  In addition, the doctor noted the veteran had a 
contracture of the left hand, but did not state whether this 
condition was due to the alleged shell fragment wound.  
On remand, a medical opinion should be obtained concerning 
whether there is any objective evidence of a shell fragment 
wound to the veteran's left forearm - aside from the 1-inch 
scar on his left wrist from the laceration sustained during 
childhood.  If so, the examiner should indicate whether the 
veteran has any chronic residuals of the shell fragment wound 
- including whether the contracture of the left hand 
is believed to be a result of this reported injury.

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Request all secondary sources of SMRs, 
including inpatient records, sick and 
morning reports and Surgeon General's 
Office (SGO) reports documenting the 
veteran's medical care in December 1952 
while stationed on Chejudo Island, Korea, 
and in April 1953 while stationed at 
Ashiya AFB.  All efforts to obtain these 
records must be noted in the claims file.

If it is determined the records do not 
exist, or that the custodian of records 
does not have any such records, 
a determination must be made as to whether 
additional requests would be futile.  This 
determination must be noted in the claims 
file.

2.  Then, if possible, have the VA 
physician who examined the veteran in 
September 2000 submit an addendum to the 
report of that evaluation indicating 
whether the veteran's COPD is at least as 
likely as not (meaning 50 percent 
probability or greater) related to his 
military service - specifically, his 
reported exposure to cold and coal dust 
while stationed on Chejudo Island, Korea, 
in December 1952.  In the alternative, the 
examiner should indicate whether the COPD 
is, instead, more likely the result of 
chronic smoking.

Also ask the VA physician whether the 
"well-healed surgical scar along the 
ulna," noted in the September 2000 
report, is in addition to the 1-inch scar 
from the laceration the veteran sustained 
during childhood (see January 1955 report 
of physical examination given prior to 
separation from service).  If so, ask the 
VA physician whether the scar is at least 
as likely as not a result of a shell 
fragment wound or whether there is any 
objective evidence the veteran sustained a 
shell fragment wound to his left forearm.  
If there is, ask the VA examiner whether 
the contracture of the left hand is at 
least as likely as not due to the shell 
fragment wound.

*If, for whatever reason, it is not 
possible to have that same VA examiner 
comment further, then obtain a medical 
opinion from another doctor equally 
qualified to make these important 
determinations.  (Note:  if the latter 
situation arises, this may require having 
the veteran reexamined.) 

If no opinion can be rendered, without 
resorting to pure speculation, explain why 
this is not possible.   
 
It is absolutely imperative that the VA 
examiner, whoever designated, has access 
to and reviews the claims folder for the 
veteran's pertinent medical history.  
This includes a complete copy of this 
remand and any records obtained from the 
service department.  The examiner must 
note in the addendum that he or she has 
reviewed the claims file.  

3.  Review the claims file.  If any 
development is incomplete, including if 
any of the examination report does not 
contain sufficient information to respond 
to the questions posed, take corrective 
action before readjudication.  38 C.F.R. § 
4.2; Stegall v. West, 11 Vet. App. 268 
(1998). 

4.  Then readjudicate the claims in light 
of any additional evidence obtained.  If 
they are not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement of 
the case (SSOC) and give them time to 
respond before returning the case to the 
Board for further appellate consideration.

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


